Execution Copy

 

EXHIBIT 10.29

 

MODIFICATION AGREEMENT

 

This Modification Agreement (“Agreement”) is made as of May 15, 2002, by and
among Citizens Bank of Massachusetts, a Massachusetts banking corporation
(“Citizens”), on the one hand, and UFP Technologies, Inc., a Delaware
corporation (“UFP”), Moulded Fibre Technology, Inc., a Maine corporation
(“MFT”), Simco Industries, Inc., a Michigan corporation (“SII”) and Simco
Automotive Trim, Inc., a Michigan corporation (“SAT” and together with UFP, MFT
and SII, collectively, “Borrowers”), on the other.

 

WHEREAS, Citizens and the Borrowers are parties to that certain Revolving Line
of Credit, Acquisition Line of Credit, Term Loan and Mortgage Loan Agreement
dated as of June 4, 2001 (as modified, amended or restated from time to time,
including hereby and pursuant to that certain Modification and Waiver Agreement
dated as of May 1, 2002, the “Loan Agreement”), and certain documents executed
in connection therewith and relating thereto, pursuant to which Citizens made
certain credit facilities available to the Borrowers.  Capitalized terms used
but not otherwise defined herein shall have the meanings set forth in the Loan
Agreement;

 

WHEREAS, at Borrowers’ request, Citizens provides automated clearinghouse
services to the Borrowers, and the Borrowers and Citizens may have executed
documents in connection therewith;

 

WHEREAS, Borrowers have requested modifications to the financial covenants set
forth in the Loan Agreement and certain other amendments to the Loan Agreement,
and Citizens has agreed to accommodate such request upon the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Citizens and Borrowers agree as follows:

 

1.             Amendment to Definitions.  Section 1.1 of the Loan Agreement is
hereby amended by replacing the existing definitions of “Maximum Acquisition
Loan Credit” and “Tangible Net Worth”, and adding the new defined term “Total
Liabilities” as follows:

 

“Maximum Acquisition Loan Credit” means $4,000,000 minus (a) $500,000 plus (b)
such additional amounts Lender, in its sole and unfettered discretion, deems
appropriate as a reserve against automated clearinghouse overdrafts by the
Borrower.

 

“Tangible Net Worth” shall mean for any period, on a consolidated basis, the
excess of the Borrower’s assets over the Borrower’s liabilities, minus goodwill,
all as determined in accordance with GAAP.

 

“Total Liabilities” shall mean for any period, on a consolidated basis, the sum
of all amounts (determined in accordance with GAAP) that are listed as
liabilities on the Borrower’s financial statements for such period.”

 

--------------------------------------------------------------------------------


 

2.             ACH Matters.  Notwithstanding anything in any documents related
to the delivery by Citizens to the Borrowers of automated clearinghouse
services, the Borrowers acknowledge that the Lender’s maximum obligation with
respect to such services is hereby reduced from $1,000,000 to $500,000.  To the
extent that amounts provided in connection with such services by the Lender are
not reimbursed immediately upon demand by the Borrowers, the Borrowers hereby
authorize the Lender to make advances and disburse proceeds of Acquisition Loans
to so reimburse the Lender.  Amounts so disbursed shall constitute Obligations,
shall be secured by all of the liens, security interests, mortgages and other
encumbrances granted in and evidenced by the Loan Agreement and the other Loan
Documents and shall be deemed to be repaid by any payments made by the Borrowers
prior to application of any such payments to any other Obligations, regardless
of how such payments may be designated by the Borrowers.  Borrowers agree to
execute, within seven days after request by Citizens, such documentation
regarding the delivery of automated clearinghouse services as Citizens may
request.

 

3.             Elimination of Unused Facility Fee.  Section 2.6 of the Loan
Agreement, and any corresponding provision in any Note or other Loan Document
relating to the imposition of an unused facility fee upon the Borrowers, are
hereby deleted in their entirety.

 

4.             Additional Reporting Obligations.  Section 7.1(b) of the Loan
Agreement is hereby amended by the replacement of subsection (ii) thereof and
the addition of new subsection (vii) as follows:

 

“(ii)         (A) within 30 days after the end of each month, an updated
accounts receivable aging report and inventory summary, and, for each month
other than December, a profit and loss statement, statement of cash flow and
balance sheet (prepared on a consolidated basis) for each such month, and (B) on
or before Wednesday of each week, a borrowing base certificate for the period
ending the last business day of the preceding week, each of the foregoing in
form and substance satisfactory to the Lender;

 

(vii)         within 30 days after the end of each fiscal quarter of each of the
Borrower’s fiscal years, reports from the Borrower’s senior management and from
the management consultant described in Section 7.1(t) hereof, which reports
shall compare, in such detail as the Lender may reasonably request, the results
of the Borrower’s performance for the quarter and portion of the year then ended
against the performance for such period as projected in the business plan
provided to the Lender.  Such reports shall also contain estimates, including
details as to assumptions made in preparing such estimates, as to the Borrower’s
ability to meet the performance projected in such business plan for future
fiscal quarters.”

 

5.             Other Amendments to Reporting Obligations.  Section 7.1(b) of the
Loan Agreement is hereby further amended as follows: (a) the phrase “45 days” is
replaced with “30 days” in subsection (i) thereof; (b) subsection (iv) thereof
is deleted in its entirety; and (c) the phrase “90 days” is replaced with “60
days” in subsections (iii) and (v) thereof.

 

6.             Amendment to Financial Covenants.  Sections 7.1(m), (n) and (o)
of the Loan Agreement are hereby replaced in their entirety with the following:

 

2

--------------------------------------------------------------------------------


 

“m.          Debt Service Coverage Ratio.  The Borrower shall not permit its
Debt Service Coverage Ratio to be less than 1.0 to 1.0 (i) at any time during
the second, third and fourth quarters of Borrower’s fiscal year 2002, to be
tested as of the last day of each fiscal quarter, beginning with June 30, 2002,
and (ii) on a cumulative basis for the entirety of Borrower’s fiscal year 2002,
to be tested as of December 31, 2002.

 

n.             Minimum EBITDA.  The Borrower shall maintain EBITDA, tested as of
the last day of each fiscal quarter, of not less than: (i) $900,000 for the
second quarter of Borrower’s fiscal year 2002 and $1,300,000 for that portion of
the Borrower’s fiscal year ending June 30, 2002; (ii) $800,000 for the third
quarter of Borrower’s fiscal year 2002 and $2,100,000 for that portion of the
Borrower’s fiscal year ending September 30, 2002; and (iii) $1,000,000 for the
fourth quarter of Borrower’s fiscal year 2002 and $3,100,000 for the Borrower’s
fiscal year 2002.

 

o.             Net Worth Ratio.  The Borrower shall maintain a ratio of Total
Liabilities to Tangible Net Worth, tested as of the last day of each fiscal
quarter, of not greater than: (i) 3.9 to 1.0 as of the end of the second quarter
of Borrower’s fiscal year 2002; (ii) decreasing thereafter to 3.8 to 1.0 as of
the end of the third quarter of Borrower’s fiscal year 2002; and (iii)
decreasing thereafter to 3.7 to 1.0 as of the end of the Borrower’s fiscal year
2002.”

 

7.             Covenant Regarding Business Plan.  Section 7.1 of the Loan
Agreement is hereby amended by the addition of the following as new subsection
(s):

 

“s.           The Borrower shall deliver to the Lender, on or before December
15, 2002, a business plan for the Borrower’s fiscal year 2003, which plan shall
be satisfactory to Lender, in its sole and absolute discretion.  The business
plan shall include, without limitation: (i) for such fiscal year, on a
consolidated basis, monthly and year-to-date projected profit and loss
statements, cash flow statements, balance sheets, and collateral values
throughout the year; (ii) a proposed ratio for the financial covenant set forth
in Section 7.1(m) for such fiscal year, to be tested quarterly on a rolling
four-quarter basis; (iii) proposed thresholds for the financial covenant set
forth in Section 7.1(n) for such fiscal year, to be tested on a quarterly basis
for the quarter and, cumulatively, for the portion of such fiscal year then
ended; and (iv) a proposed ratio for the financial covenant set forth in Section
7.1(o) for such fiscal year, to be tested quarterly.  The Borrower acknowledges
that such proposed ratios and thresholds must be satisfactory to the Lender, in
its sole and absolute discretion.”

 

8.             Covenant Regarding Management Consultant.  Section 7.1 of the
Loan Agreement is hereby amended by the addition of the following as new
subsection (t):

 

“t.            The Borrower shall continue to retain The O’Connor Group, Inc.
(“O’Connor”), or such other management consultant as shall be reasonably
acceptable to the Lender, as a management consultant to advise the Borrower in
its restructuring efforts

 

3

--------------------------------------------------------------------------------


 

upon terms of engagement that include authorization to participate in meetings
with the Lender and to answer questions of the Lender concerning the Borrower’s
restructuring efforts and financial performance.  The Borrower acknowledges that
it has complete authority and discretion to terminate the engagement of O’Connor
or any replacement management consultant and to select a replacement, subject
only to the Lender’s ability to approve the suitability any such replacement. 
The Borrower agrees to cooperate with O’Connor or any such replacement
consultant and make available such employees and information as O’Connor or such
replacement consultant shall deem necessary to rendering its advice.  The
Borrower agrees that it is solely responsible for the payment of all fees and
expenses of O’Connor or any replacement consultant.”

 

9.             Events of Default.  Section 8.1(n) of the Loan Agreement is
hereby replaced in its entirety with the following and Section 8.1(p) is hereby
added to the Loan Agreement as follows:

 

“n.           The Borrower breaches or otherwise fails to perform any of its
obligations under that certain Modification and Waiver Agreement dated as of May
1, 2002 (the “May 1st Modification Agreement”), or if any representation or
warranty made by the Borrower in connection with the May 1st Modification
Agreement shall be, or be discovered to have been, false or misleading in any
material respect when made; or

 

p.             The Borrower breaches or otherwise fails to perform any of its
obligations under that certain Modification Agreement dated as of May 15, 2002
(the “May 15th Modification Agreement”), or if any representation or warranty
made by the Borrower in connection with the May 15th Modification Agreement
shall be, or be discovered to have been, false or misleading in any material
respect when made.”

 

10.           Bankruptcy Matters.  The following is added to the Loan Agreement
as new Section 14:

 

“Section 14.         Bankruptcy Matters.

 

In consideration of the agreements of the Lender hereunder and under the other
Loan Documents, the Borrowers agree that, in the event that one or more of the
Borrowers files for relief under Title 11 of the United States Code (“Bankruptcy
Code”) or is otherwise subject to an order for relief under the Bankruptcy Code:

 

a.             Each of the Borrowers irrevocably consents to entry of an order
granting relief from all stays, including the automatic stay imposed by Section
362 of the Bankruptcy Code, so as to permit the Lender to foreclose upon the
liens, security interests, mortgages and other encumbrances granted to it in the
Loan Documents and to exercise any and all other rights and remedies of the
Lender under this Agreement, the Loan Documents, or at law or in equity, and
each of the Borrowers hereby irrevocably waives any right to object to such
relief.  The Borrowers specifically acknowledge that “cause” exists for such
relief within the meaning of Section 362(d)(1) of the Bankruptcy Code;

 

4

--------------------------------------------------------------------------------


 

b.             Each of the Borrowers waives any right to seek a surcharge of the
Lender’s collateral for the credit facilities evidenced by the Loan Documents
under Section 506(c) of the Bankruptcy Code or any other provision of applicable
law;

 

c.             Each of the Borrowers hereby waives its right to the exclusivity
provided under Section 1121 of the Bankruptcy Code and acknowledges that “cause”
exists for termination of the exclusivity period.  Each of the Borrowers agrees
not to oppose any motion filed by the Lender to terminate the exclusivity period
in order to file and seek acceptances of a plan of reorganization; and

 

d.             Each of the Borrowers waives any right to seek an order under
Section 363, 364, 1129, or any other provision of the Bankruptcy Code, imposing
liens or security interests of senior or equal priority with the liens, security
interests, mortgages and other encumbrances granted to the Lender in the Loan
Documents.

 

Nothing contained in this Section shall be deemed to limit or restrict the
Lender’s right to seek under the Bankruptcy Code any relief that the Lender may
deem appropriate against any of the Borrowers, and in particular, the Lender
shall be free to seek the dismissal or conversion of any case filed by any of
the Borrowers, the appointment of a trustee or examiner, and relief from the
automatic stay.”

 

11.           Conditions Precedent.  The effectiveness of this Agreement is
subject to: (a) payment by the Borrowers of a modification fee in the amount of
$62,500.00 (which amount includes a fee payable with respect to prior
modifications and waivers granted by Citizens in the amount of $25,000.00; (b)
payment by the Borrowers of the accrued but unpaid fees and expenses incurred by
Citizens in connection with the negotiation, preparation, administration and
enforcement of this Agreement and the Loan Documents, including, without
limitation, reasonable attorneys’ fees and costs in the amount of $2500.00; and
(c) receipt by Citizens of fully-executed counterpart originals of this
Agreement and such additional agreements, instruments, certificates, opinions
and other documents as Citizens may reasonably request, each of which shall be
in form and substance satisfactory to Citizens and its counsel.

 

12.           Ratification of Obligations.  The Borrowers each acknowledge and
agree that: (a) they are jointly and severally liable for all Obligations; (b)
the Obligations are the valid and binding joint and several obligations of the
Borrowers, enforceable against the Borrowers (and each of them) in accordance
with the terms of the Loan Agreement and the other Loan Documents; (c) none of
them has any defenses, offsets, or counterclaims to the full and immediate
repayment of the Obligations; (d) except as amended hereby or waived herein, the
Loan Agreement, the Loan Documents and each provision thereof are hereby
ratified and confirmed in every respect; (e) the liens, security interests,
mortgages and other encumbrances granted to Citizens by Borrowers in the Loan
Documents remain valid, binding, perfected and enforceable in accordance with
the terms thereof; (f) the advance of any Acquisition Loans is and shall remain
in the sole and absolute discretion of Citizens; and (g) the aggregate amount of
the Obligations as of May 15, 2002, exclusive of attorneys’ fees and other costs
of collection, was $15,410,312.00 in principal.

 

5

--------------------------------------------------------------------------------


 

13.           Confirmation of Representations and Warranties.  To induce
Citizens to enter into this Agreement, Borrowers jointly and severally affirm
and restate as of the date thereof and hereof each of their respective
representations and warranties contained in the Loan Documents.

 

14.           Additional Representations and Warranties.  Borrowers jointly and
severally represent and warrant to Citizens that:

 

a)             the execution, delivery and performance of this Agreement: (i)
have been duly authorized by all requisite corporate action by the Borrowers;
(ii) do not require the consent of any party (including, without limitation, any
stockholders or creditors of Borrowers); (iii) will not (A) violate any law or
regulation or the charters or by-laws of the Borrowers, (B) violate any order of
any court, tribunal or governmental agency binding on the Borrowers or any of
their properties, or (C) violate or constitute (after due notice or lapse of
time or both) a default under any indenture, agreement, license or other
instrument or contract to which any of the Borrowers is a party or by which the
Borrowers or any of their properties are bound;  and (iv) do not require any
filing or registration with, or any permit, license, consent or approval of, any
governmental agency or regulatory authority; and

 

b)            no Event of Default (or “Event of Default” as defined in any of
the Loan Documents other than the Loan Agreement) has occurred and is
continuing, nor has any event occurred and is currently continuing that, with
the passage of time or the giving of notice, would constitute an Event of
Default or such an “Event of Default”.

 

15.           Release.  While Borrowers have acknowledged and agreed that they
do not have any defenses, offsets, or counterclaims to the unconditional
repayment of the Obligations, Borrowers nevertheless jointly and severally
release, acquit and forever discharge and waive any and all actions, claims,
counterclaims, defenses, causes of action, suits, covenants, contracts, offsets,
demands, and agreements whatsoever, and all rights thereunder and thereto, of
every name and nature, both in law and in equity (collectively, “Claims”), they
may have arising out of or relating to the Loan Agreement or the other Loan
Documents, which they now have or have ever had or may have by reason of any
cause or matter occurring on or prior to the date hereof, whether known or
unknown, against Citizens and/or its affiliates, their successors and assigns,
and all their current and former officers, directors, agents, attorneys,
representatives and employees, and their successors and assigns (collectively,
the “Released Parties”), including, without limitation, any Claims based in
whole or in part on fraud, mistake, duress, usury, misrepresentation, or any
so-called “lender liability” theories and any Claims that relate, directly or
indirectly, to (a) the making or administration of the credit facilities
evidenced by the Loan Documents, (b) any covenants, agreements, duties, or
obligations set forth in the Loan Documents, (c) the actions or omissions of any
of the Released Parties in connection with the initiation or continuing exercise
of any right or remedy of Citizens contained in the Loan Documents or at law or
in equity, (d) lost profits, (e) loss of business opportunity, (f) increased
financing costs, (g) increased legal or administrative fees, or (h) damages to
business reputation.

 

16.           General.

 

a)             This Agreement may be executed in multiple counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

 

6

--------------------------------------------------------------------------------


 

b)            This Agreement may be amended only by a writing executed by all
parties hereto.

 

c)             This Agreement and the Loan Documents represent the entire
agreement between the parties hereto concerning the subject matter hereof, and
supercede all prior oral and written agreements concerning the subject matter
hereof.

 

d)            This Agreement and all terms and conditions hereof shall be
binding upon the Borrowers, their successors and assigns, and shall inure to the
benefit of Citizens and its successors and assigns.

 

e)             Each of the parties hereto acknowledge and agree that it has
freely and voluntarily read and understands the terms of this Agreement and has
been represented and advised by counsel of its own selection in the negotiation,
execution, and delivery thereof.

 

f)             This Agreement exhibit shall be executed in duplicate originals,
with one original being retained by the Borrowers and Citizens.

 

g)            This Agreement may be executed in counterparts, each of which
shall constitute an original, and which together shall constitute a single
agreement.

 

h)            A facsimile signature on this Agreement shall be deemed for all
purposes to be as effective as an original signature.

 

i)              In the event of a conflict between this Agreement, on the one
hand, and the Loan Documents, on the other, this Agreement shall control.

 

j)              This Agreement shall be governed by and construed in accordance
with the provisions of Section 10 of the Loan Agreement.

 

[Remainder of page intentionally left blank; signature page follows]

 

7

--------------------------------------------------------------------------------


 

This Agreement is executed under seal as of the date first above written.

 

 

CITIZENS:

 

BORROWERS:

 

 

 

 

 

Citizens Bank of Massachusetts

 

UFP Technologies, Inc.

 

 

 

 

 

By:

 /s/  Fred Manning

 

 

By:

 /s/  Ronald J. Lataille

 

 

Fred Manning

 

 

Ronald J. Lataille

 

 

Senior Vice President

 

 

Vice President and CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Moulded Fibre Technology, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 /s/  Ronald J. Lataille

 

 

 

 

 

Ronald J. Lataille

 

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Simco Industries, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 /s/  Ronald J. Lataille

 

 

 

 

 

Ronald J. Lataille

 

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Simco Automotive Trim, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 /s/  Ronald J. Lataille

 

 

 

 

 

Ronald J. Lataille

 

 

 

 

 

Treasurer

 

 

8

--------------------------------------------------------------------------------